DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9-11, 13, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 22 and 24 of U.S. Patent No. 11,348,293. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope as compared below:
Present claims
Patent No. 11,348,293
1. A method of displaying a symbol representative of changes in price during a time period, the method comprising: 
receiving a plurality of prices, each price occurring at a different corresponding time; 
determining, from the received plurality of the prices, an open price occurring at an initial time and a last price occurring at a last time, the time period extending from the initial time to the last time; 
determining, from the received plurality of prices, a highest price occurring at a first time within the time period and a lowest price occurring at a second time within the time period; 
generating, by a charting engine, a symbol, based on the open price, the last price, the highest price, and the lowest price; and 
displaying at a particular position, by the charting engine, the symbol, which includes a first indicator indicating the first time corresponding to the highest price and a second indicator indicating the second time corresponding to the lowest price.  
22. A computer-implemented method for displaying, to a user, an OHLC (open, high, low, close) price symbol representative of a price range during a time period, the method comprising: generating the OHLC price symbol as a quadrilateral, the quadrilateral including a first vertex positioned at a first pair of price-time coordinates of an open price that occurred at a start of the time period, a second vertex positioned at a second pair of price-time coordinates of a high price that occurred at a first time during the time period, a third vertex positioned at a third pair of price-time coordinates of a low price that occurred at a second time during the time period, and a fourth vertex positioned at a fourth pair of price-time coordinates of a close price that occurred at an end of the time period; and, displaying the OHLC price symbol to the user.
(where the quadrilateral is a symbol with the first vertex represents the open price, the second vertex represents the highest price, the third vertex represents the lowest price, and the fourth vertex represents the last price)
4. The method of claim 1, wherein the time period is between a fraction of a second and decades.
6. The method of claim 1, wherein the time period is from a fraction of a second to decades.
5. The method of claim 1, further including receiving the plurality of prices in real time from streaming time/sales data of a live open market.  

5. The method of claim 1, further comprising generating the OHLC data in real time from streaming time/sales data after each change in a last price wherein the time/sales data includes a time and a sales price for each trade of one or more trades.
6. A method of displaying a symbol representative of changes in price during a time period, the method comprising: 



receiving a plurality of prices, each price occurring at a different corresponding time; 
determining, from the received plurality of the prices, an open price occurring at an initial time and a last price occurring at a last time, the time period extending from the initial time to the last time; 

2determining, from the received plurality of prices, a highest price occurring at a first time within the time period and a lowest price occurring at a second time within the time period;

 
generating, by a charting engine, a candle body from the open price and the last price, wherein a height of the candle body indicates a difference between the open price and the last price, and a width of the candle body indicates a difference between the last time and the initial time;
generating, by the charting engine, an upper wick and a lower wick based on the open price, the last price, the highest price, and the lowest price; and
 
displaying, by the charting engine, the symbol, which includes the candle body, the upper wick, and the lower wick, wherein the upper wick extends from an upper surface of the candle body at a first point corresponding to the first time and the lower wick extends from a lower surface of the candle body at a second point corresponding to the second time.  
1. A computer-implemented method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period that includes a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a candle body from an open price of the first intratime period to a close price of the second intratime period; 
determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods; 
the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 



the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.
9. The method of claim 6, wherein the time period is between a fraction of a second and decades.  

6. The method of claim 1, wherein the time period is from a fraction of a second to decades.
10. The method of claim 6, further including receiving the plurality of prices in real time from streaming time/sales data of a live open market.  

5. The method of claim 1, further comprising generating the OHLC data in real time from streaming time/sales data after each change in a last price wherein the time/sales data includes a time and a sales price for each trade of one or more trades.
11. A method of displaying a symbol representative of changes in price during a time period, the method comprising:



receiving a plurality of prices, each price occurring at a different corresponding time; 
determining, from the received plurality of the prices, an open price occurring at an initial time and a last price occurring at a last time, the time period extending from the initial time to the last time; 
4determining, from the received plurality of prices, a highest price occurring at a particular time within the time period; 




generating, by a charting engine, a candle body from the open price and the last price, wherein a height of the candle body indicates a difference between the open price and the last price, and a width of the candle body indicates a difference between the last time and the initial time; 
generating, by the charting engine, an upper wick based on the open price, the last price, and the highest price; and 
displaying, by the charting engine, the symbol, which includes the candle body and the upper wick, wherein the upper wick extends from an upper surface of the candle body at a particular point corresponding to the particular time.  

1. A computer-implemented method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period that includes a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a candle body from an open price of the first intratime period to a close price of the second intratime period; 
determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and 
determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods;
 the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.
13. A method of displaying a symbol representative of changes in price during a time period, the method comprising:
 


receiving a plurality of prices, each price occurring at a different corresponding time; 
determining, from the received plurality of the prices, an open price occurring at an initial time and a last price occurring at a last time, the time period extending from the initial time to the last time; 
determining, from the received plurality of prices, a lowest price occurring at a particular time within the time period; 
generating, by a charting engine, a candle body from the open price and the last price, wherein a height of the candle body indicates a difference between the open price and the last price, and a width of the candle body indicates a difference between the last time and the initial time;
generating, by the charting engine, a lower wick based on the open price, the last price, and the lowest price; and 



displaying, by the charting engine, the symbol, which includes the candle body and the lower wick, the lower wick extends from a lower surface of the candle body at a particular point corresponding to the particular time.  

1. A computer-implemented method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period that includes a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a candle body from an open price of the first intratime period to a close price of the second intratime period; 
determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and 
determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods;


 the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.
15. A method of displaying a symbol representative of changes in price during a time period, the method comprising: 



receiving, for each intra-time period of a plurality of intra-time periods in the time period, intra-time price data including an intra-time open price, an intra-time high price, an intra-time low price, and an intra-time close price corresponding to the intra-time period; 
determining, from the received intra-time price data for the plurality of intra-time periods, an open price, which is an intra-time open price of an initial intra-time period of the plurality of intra-time periods; 
determining, from the received intra-time price data for the plurality of intra-time periods, a close price, which is an intra-time close price of a last intra-time period of the plurality of intra-time periods; 
determining, from the intra-time high price of each of the plurality of intra-time periods, a highest price occurring within a first intra-time period of the plurality of intra- time periods; 
7determining, from the intra-time low price of each of the plurality of intra-time periods, a lowest price occurring within a second intra-time period of the plurality of intra-time periods; 
generating, by a charting engine, a candle body from the open price and the close price, wherein a height of the candle body indicates a difference between the open price and the close price, and a width of the candle body indicates a difference between a start time of the time period and an end time of the time period; 
generating, by the charting engine, an upper wick and a lower wick based on the open price, the close price, the highest price, and the lowest price; and 
displaying, by the charting engine, the symbol, which includes the candle body, the upper wick, and the lower wick, wherein the upper wick extends from an upper surface of the candle body at a first point corresponding to the first intra-time period and the lower wick extends from a lower surface of the candle body at a second point corresponding to the second intra-time period.  
1. A computer-implemented method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period that includes a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods; 
a charting engine generating a candle body from an open price of the first intratime period to a close price of the second intratime period; 
determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and 
determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods;












 the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 





the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and the lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.
20. A computer-implemented method for displaying a candlestick representative of changes in price during a time period that includes a plurality of intratime periods, the method comprising:




 
receiving OHLC (open, high, low, close) data for each intratime period of the plurality of intratime periods; 


generating, by a charting engine, a candle body from an open price of a first intratime period of the plurality of intratime periods to a close price of a last intratime period of the plurality of intratime periods, based on the received OHLC data;
determining all upper wick intratime periods from which intratime periods of the plurality of intratime periods have an intratime high price greater than the open price of the first intratime period and greater than the close price of the last intratime period;
determining all lower wick intratime periods from which intratime periods of the plurality of intratime periods have an intratime low price lower than the open price of the first intratime period and lower than the close price of the last intratime period;
generating, by the charting engine, an upper wick for each upper wick intratime period and a lower wick for each lower wick intratime period, a bottom of each upper wick being connected to a top of the candle body within each upper wick intratime 10period, and a top of each lower wick being connected to a bottom of the candle body within each lower wick intratime period; and 
displaying, by the charting engine, the candlestick including the candle body and at least one of the generated upper wicks and the generated lower wicks.


24. A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by processing circuitry, cause the processing circuitry to perform a method for displaying, to a user, a candlestick representative of a price range during at least a portion of a time period including a plurality of intratime periods, the method comprising: 
receiving OHLC (open, high, low, close) data of a first intratime period of the plurality of intratime periods and OHLC data of a second intratime period of the plurality of intratime periods;
 a charting engine generating a candle body from an open price of the first intratime period to a close price of the second intratime period; 



determining a highest intratime period having a highest price from each high price of each of the first and second intratime periods, and determining a lowest intratime period having a lowest price from each low price of each of the first and second intratime periods; 







the charting engine generating at least one of an upper wick and a lower wick, a bottom of the upper wick being connected to a top of the candle body above the determined highest intratime period, and a top of the lower wick being connected to a bottom of the candle body below the determined lowest intratime period; and 

the charting engine displaying the candlestick including the candle body and the at least one of the upper wick and lower wick, wherein the candlestick visually depicts, and enables the user to see, relative to a width of the candle body, respective times when the highest price and the lowest price occurred during the at least a portion of the time period.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hwa (KR 2009-0003418 A).
As per claim 1, Hwa discloses a method of displaying a symbol representative of changes in price during a time period, the method comprising: 
receiving a plurality of prices, each price occurring at a different corresponding time (Figure 1); 
determining, from the received plurality of the prices, an open price occurring at an initial time and a last price occurring at a last time, the time period extending from the initial time to the last time (Figure 1; page 3, line 5-17 where a candle chart is created) ; 
determining, from the received plurality of prices, a highest price occurring at a first time within the time period and a lowest price occurring at a second time within the time period (Figure 1 where highest price and lowest price occur at different time period); 
generating, by a charting engine, a symbol, based on the open price, the last price, the highest price, and the lowest price (Figure 1 where the candle chart is the symbol); and 
displaying at a particular position, by the charting engine, the symbol, which includes a first indicator indicating the first time corresponding to the highest price and a second indicator indicating the second time corresponding to the lowest price (Figure 1 where the beard positions correspond to the prices).  
As per claim 4, Hwa demonstrated all the elements as disclosed in claim 1, and further discloses wherein the time period is between a fraction of a second and decades (page 3, since the time period is between market open and market close).  
As per claim 5, Hwa demonstrated all the elements as disclosed in claim 1, and further discloses receiving the plurality of prices in real time from streaming time/sales data of a live open market (page 3, since the server 110 receive the information form the stock exchange).  
Allowable Subject Matter
Claims 16-19 are allowed.
Claims 2-3, 7-8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             August 13, 2022